office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 grgreen postf-112068-12 uilc date date to diane d helfgott general attorney newark group large business international from sheryl b flum branch chief branch financial institutions products third party communication none date of communication not applicable subject --------------------------------------------------------------------------------------------------------- this chief_counsel_advice responds to your request for assistance regarding whether sec_817 and b of the internal_revenue_code code apply with respect to variable annuities issued by subsidiary a nonlife insurance_company taxable under sec_831 this advice may not be used or cited as precedent legend taxpayer subsidiary ------------------------------------------- --------------------------------------------------------------------- issue sec_1 whether sec_817 applies to subsidiary’s separate_accounts whether sec_817 applies to subsidiary’s separate_accounts conclusion sec_1 sec_817 applies to subsidiary’s separate_accounts sec_817 applies to subsidiary’s separate_accounts postf-112068-12 facts for purposes of this memorandum the relevant facts are as follows taxpayer heads a life-nonlife consolidated_group that includes subsidiary a nonlife subsidiary of taxpayer subsidiary issued variable annuities and maintains corresponding separate_accounts for taxpayer’s taxable_year taxpayer claimed a deduction for the net realized and unrealized_appreciation of subsidiary’s separate_account assets with respect to the separate_account assets taxpayer recognized a net_capital_loss for realized capital_gains_and_losses taxpayer did not recognize unrealized capital_gains_and_losses for taxpayer’s taxable_year taxpayer claimed a deduction for the net realized and unrealized_appreciation of subsidiary’s separate_account assets with respect to the separate_account assets taxpayer recognized a net_capital_gain for realized capital_gains_and_losses taxpayer did not recognize unrealized capital_gains_and_losses taxpayer’s position taxpayer’s position is that sec_817 and b only apply to variable annuities issued by life_insurance_companies and thus do not apply subsidiary a nonlife insurance_company in the absence of sec_817 taxpayer maintains the net appreciation whether or not realized in separate_account assets is deductible under sec_807 and sec_805 because of the increase in reserves in the absence of sec_817 taxpayer maintains realized capital_gains or losses are recognized and recognition of unrealized capital_gains or losses is deferred until the occurrence of a realization event taxpayer argues that in the absence of sec_817 its position is allowable under statement of statutory accounting principal ssap no applying mark-to-market accounting for separate_accounts promulgated by the national association of insurance commissioners naic law and analysis sec_831 imposes tax on the taxable_income of nonlife insurance_companies for a nonlife insurance_company_taxable_income means gross_income minus allowable deductions sec_832 provides that the gross_income of a nonlife insurance_company as defined in sec_832 includes its investment and underwriting_income computed on the basis of the naic annual_statement sec_832 defines underwriting_income as the premiums earned on insurance contracts less losses_incurred and expenses_incurred sec_832 defines premiums earned as gross premiums written reduced by return_premiums and premiums_paid for reinsurance this amount is increased by percent of the unearned premiums on outstanding business at the end of the preceding postf-112068-12 taxable_year and is decreased by percent of the unearned premiums on outstanding business at the end of the current taxable_year sec_832 flush language provides that for purposes of sec_832 unearned premiums shall include life_insurance_reserves as defined in sec_816 but determined as provided in sec_807 sec_807 provides that if the opening balance of the items described in sec_807 which include life_insurance_reserves exceeds the closing balance of such items such excess is includible in gross_income under sec_803 sec_807 provides that if the closing balance for the items exceeds the opening balance of such items such excess is deductible under sec_805 sec_807 provides rules for determining life_insurance_reserves sec_817 applies f or purposes of subsections a and b of sec_807 to any variable_contract sec_817 provides that for purposes of determining the net decrease or increase in reserves under sec_807 or b amounts subtracted from or added to separate_account reserves by reason of the depreciation or appreciation of separate_account assets whether or not realized are disregarded applying concomitantly with the reserve adjustment rules of sec_817 are the basis_adjustment rules of sec_817 sec_817 applies i n the case of variable_contracts sec_817 provides that the basis of each separate_account asset is decreased by the amount of depreciation or increased by the amount of appreciation of separate_account assets whether or not realized to the extent separate_account reserves are adjusted for such depreciation or appreciation under sec_817 the result is a permanent company-level exclusion of capital_gains_tax on separate_account assets defra legislative_history of sec_817 prior to the deficit_reduction_act_of_1984 defra the reserve and basis_adjustment rules currently found in sec_817 and b did not apply to all variable_contracts the result was the disparate treatment of different variable_contracts and in the case of certain variable_contracts a mismatching of both timing and character congress remedied this situation in defra by applying sec_817 and b to all variable_contracts the version of defra passed by the house applied sec_817 to all variable_contracts the house bill continues to provide special rules for variable annuities and contracts with reserves based on segregated_asset accounts and extends those rule to variable life_insurance contracts thus with respect to any variable_contract the reserve items taken into account at the close of the taxable_year for purposes of determining net increases or net decreases must be adjusted by subtracting any amount attributable to appreciation in value of assets or by adding any amount attributable to depreciation postf-112068-12 conference committee report h_rep_no defra 98th cong 2d sess the version of defra passed by the senate both accepted the house’s version expanding the scope of sec_817 to apply to all variable_contracts and added sec_817 to provide for basis adjustments for all variable_contracts t he company’s basis in the assets underlying all variable_contracts will be adjusted for appreciation or depreciation to the extent the reserves are so adjusted thus the corporate level capital_gains_tax is eliminated this basis_adjustment provision generally conforms the tax treatment of all variable_contracts to that of variable pension_plan_contracts under present law id the conference agreement applied sec_817 and b to all variable_contracts id pincite see also joint_committee on taxation general explanation of the revenue provisions of defra jcs-41-84 consistent with the statutory language of sec_817 and b the defra legislative_history indicates that congress intended to subject all variable_contracts to sec_817 and b issue sec_817 applies to any variable_contract including any variable_annuity without distinguishing between variable_contracts issued by life and nonlife insurance_companies for a nonlife insurance_company sec_817 modifies how sec_807 and b apply to decreases or increases in segregated_asset reserves for purposes of determining unearned premiums under sec_832 accordingly taxpayer must apply sec_817 to subsidiary’s separate_account assets to determine taxpayer’s taxable_income under sec_831 for its and 20----taxable years taxpayer may not claim deductions for the net realized and unrealized_appreciation of subsidiary’s separate_account assets taxpayer’s position on its and returns produced a mismatching of both timing and character that congress specifically eliminated in defra taxpayer may argue that in defra congress only meant to address variable_contracts issued by life_insurance_companies however the legislative_history does not reflect any such intent nor does the language of sec_817 taxpayer maintains that in the absence of sec_817 its return positions are allowable under ssap no which must be used for tax purposes under sec_832 sec_832 states that gross_income as defined in sec_832 is computed on the basis of the underwriting and investment exhibit of the naic annual_statement sec_1_832-4 of the income_tax regulations provides that t he underwriting and investment exhibit is presumed to reflect the true net_income of the company and insofar as it is not inconsistent with the provisions of the code will be recognized and used as a basis for that purpose all items of the exhibit however do not reflect an insurance company’s income as defined in the code postf-112068-12 sec_817 must be applied in light of the application of sec_817 mark-to-market accounting for separate_accounts under ssap no is inconsistent with sec_817 and cannot be applied see revrul_61_167 1961_2_cb_130 revrul_60_306 1960_2_cb_211 see also 285_f3d_1086 8th cir 875_f2d_377 2d cir 571_f2d_514 10th cir accordingly taxpayer cannot take the return positions claimed based on ssap no issue sec_817 applies in the case of variable_contracts including variable annuities without distinguishing between variable_contracts issued by life and nonlife insurance_companies sec_817 cross-references the reserve adjustment rules of sec_817 accordingly to the extent taxpayer must apply sec_817 to subsidiary’s separate_accounts as discussed above taxpayer may not recognize subsidiary’s realized or unrealized capital losses or gains taxpayer’s contrary position would result in the disparate tax treatment of variable annuities depending on whether the variable annuities were issued by life or nonlife insurance_companies this unequal tax treatment of variable annuities is contrary to sec_817 and congress’ intent as reflected in the defra legislative_history accordingly for the reasons stated above taxpayer must apply both sec_817 and b with respect to variable annuities issued by subsidiary case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
